PER CURIAM:
Mediante memorando de fecha 17 de no-viembre de 1987, el Lie. Govén D. Martínez Suris, Director de la Oficina de Inspección de Notarías, nos informó que el abogado notario Juan A. Hernández Ramírez no radicaba los índices notariales que requiere la Ley Notarial de Puerto Rico desde el 11 de enero de 1987 y que, no obstante los requerimientos que le había hecho su oficina a esos efectos, éste había desatendido los mismos.
Con fecha de 3 de diciembre de 1987 emitimos una resolu-ción concediéndole al notario el término de veinte (20) días para que procediera a rendir los referidos índices y para que *367mostrara causa por la cual no debía ser disciplinado por mo-tivo del mencionado incumplimiento.
El notario Hernández Ramírez ha comparecido. Nos informa que rindió los índices notariales requeridos ante la Oficina de Inspección de Notarías, enfatizando el hecho de que todos los referidos índices “fueron negativos, ya que el Notario compareciente no realizó labor alguna como tal”.
En cuanto a la causa o motivo del incumplimiento, el notario nos informa que “desde finales del año 1986, el notario compareciente dejó de ejercer sus funciones como abogado y notario para dedicarse a tiempo completo a los negocios de la familia”.
Su explicación, obviamente, no es satisfactoria ni puede constituir excusa válida para el incumplimiento con las disposiciones de la Ley Notarial. En In re Pagan Rodríguez, 109 D.P.R. 831, 833 (1980), expresamos que el reiterado incumplimiento con las exigencias de la Ley Notarial acusa una indiferencia de parte del notario que le coloca “en el umbral de la incapacidad para actuar en tan delicado y puntilloso ministerio”. Véase, en adición, In re Colón de Zengotita, 116 D.P.R. 303 (1985).
Por las razones antes expresadas, se suspende al Lie. Juan A. Hernández Ramírez del ejercicio del notariado por el término de cinco (5) meses. El Alguacil General de este Tribunal procederá de inmediato a incautarse de la obra notarial del licenciado Hernández Ramírez, la cual deberá entregar al Director de la Oficina de Inspección de Notarías para la correspondiente investigación e informe a este Tribunal. Se dictará sentencia de conformidad.